Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 10/29/2020 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 10/29/2020 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley U.S. PG-pub. 20210056540 A1, in view Parker U.S. PG-pub. 20200195495 A1.
As to claim 1, McCauley teaches a method comprising: transmitting, by a network device, an endorsement request pertaining to network information of at least one of a radio access network (RAN), a core network, or an application layer network (McCauley Pa. [0005]) [server computer configured to transmit an endorsement request for a cryptoasset transaction to be performed by the server computer on a blockchain],  receiving, by the network device responsive to the endorsement request, an endorsement response that includes an endorsement; transmitting, by the network device, an order request that includes the network information and the endorsement; receiving, by the network device responsive to the order request, an order response (McCauley Pa. [0040]) [The server computer 102 checks (step 305) the approval policy for the cryptoasset that is the subject of the transaction, as indicated in the vault of the cryptoasset, to determine which individuals' authorizations (endorsements) may be used to satisfy a quorum to approve the withdrawal. The server computer 102 sends (step 306) endorsement requests to the mobile devices 108A, 108B of those individuals (the mobile devices have been previously registered with the cryptoasset custodial system 100). In response to these requests, one or more cryptographic endorsements may be received from users' mobile devices 108A, 108B, where the cryptographic endorsements were signed locally by the users' respective private keys stored securely in their respective mobile devices and subjected to one or more biometric authentication techniques]
It is noted that McCauley does not appear explicitly disclose wherein the network device is one of a RAN device, a core network device, or an application layer network device and a node of a blockchain network; and transmitting, by the network device, a block of the network information to one or more other network devices of the RAN, the core network, or the application layer network, and of the blockchain network.  
However, Parker discloses wherein the network device is one of a RAN device, a core network device, or an application layer network device and a node of a blockchain network (Parker Pa. [0278]) [The communication exchange illustrated in FIG. 14 takes place between the following network entities: a subscriber/UE 1430, CSP (e.g., operator personnel of the CSP) 1432, an OAM node 1434, a RAN 1436, a core network 1438, edge platform owners 1440, edge platforms 1442, a blockchain network 1444, AI-based analytics node 1446, and an application vendor 1448.]; and transmitting, by the network device, a block of the network information to one or more other network devices of the RAN, the core network, or the application layer network, and of the blockchain network (Parker Pa. [0300]) [Example 11, the subject matter of Examples 9-10 includes subject matter where the PDU session request includes a single network slice selection assistance information (S-NSSAI) information element identifying the type of the network slice instance] [0033] [high bandwidth throughput as well as real-time access to radio network information that may be leveraged by applications.]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Parker to the core network system of McCauley would have yield predictable results and resulted in an improved system, namely, a system that would provide multi-access edge computing (MEC) based system to realize network slicing with distributed ledger (e.g., blockchain) traceability for an informed supply chain (Parker Pa. [0002])
As to claim 2, the combination of McCauley and Parker teaches wherein the network information includes user equipment (UE) context information pertaining to an end device (Parker Pa. [0049]) [he V2X control function 146 is used in connection with authorizing UEs to use V2X services based on HSS information (e.g., subscription information managed by the HSS 144), assist one or more UEs in obtaining the network address of an application server (e.g., 114) or a V2X application server, as well as providing V2X configuration parameters for direct communication (i.e., device-to-device communications).]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Parker to the core network system of McCauley would have yield predictable results and resulted in an improved system, namely, a system that would provide multi-access edge computing (MEC) based system to realize network slicing with distributed ledger (e.g., blockchain) traceability for an informed supply chain (Parker Pa. [0002])

As to claim 3, the combination of McCauley and Parker teaches further comprising: using, by the network device, the block of the network information to perform a function of the RAN device, the core network device, or the application layer network device (Parker Pa. [0281]) [a PDU session is created and a negotiation for S-NSSAI to obtain an appropriate NSI takes place between the UE 1530, the RAN 1536, and the core network 1538]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Parker to the core network system of McCauley would have yield predictable results and resulted in an improved system, namely, a system that would provide multi-access edge computing (MEC) based system to realize network slicing with distributed ledger (e.g., blockchain) traceability for an informed supply chain (Parker Pa. [0002])

As to claim 4, the combination of McCauley and Parker teaches wherein transmitting the block of the network information comprises: transmitting, by the network device, the block of the network information to the one or more other network devices using a peer-to-peer protocol (Parker Pa. [0049]) [providing V2X configuration parameters for direct communication (i.e., device-to-device communications).]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Parker to the core network system of McCauley would have yield predictable results and resulted in an improved system, namely, a system that would provide multi-access edge computing (MEC) based system to realize network slicing with distributed ledger (e.g., blockchain) traceability for an informed supply chain (Parker Pa. [0002])

As to claim 5, the combination of McCauley and Parker teaches wherein the order response includes the block of the network information (Parker Pa. [0300]) [Example 11, the subject matter of Examples 9-10 includes subject matter where the PDU session request includes a single network slice selection assistance information (S-NSSAI) information element identifying the type of the network slice instance] [0033] [high bandwidth throughput as well as real-time access to radio network information that may be leveraged by applications.]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Parker to the core network system of McCauley would have yield predictable results and resulted in an improved system, namely, a system that would provide multi-access edge computing (MEC) based system to realize network slicing with distributed ledger (e.g., blockchain) traceability for an informed supply chain (Parker Pa. [0002])

As to claim 6, the combination of McCauley and Parker teaches wherein a centralized unit control plane (CU-CP) device of the RAN provides an ordering service of the blockchain network (Parker Pa. [0104]) [the RAN 304 can provide separation of central unit control plane (CU-CP) and central unit user plane (CU-UP) functionalities]
 Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Parker to the core network system of McCauley would have yield predictable results and resulted in an improved system, namely, a system that would provide multi-access edge computing (MEC) based system to realize network slicing with distributed ledger (e.g., blockchain) traceability for an informed supply chain (Parker Pa. [0002])

As to claim 7, the combination of McCauley and Parker teaches wherein the network device is one of an access and management function (AMF), a user plane function (UPF), a session management function (SMF), or a policy control function (PCF) of the core network (Parker Pa. [0100]) [mobility management function (AMF) 316 or a user plane function (UPF) 318.]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Parker to the core network system of McCauley would have yield predictable results and resulted in an improved system, namely, a system that would provide multi-access edge computing (MEC) based system to realize network slicing with distributed ledger (e.g., blockchain) traceability for an informed supply chain (Parker Pa. [0002])

As to claim 8, the combination of McCauley and Parker teaches wherein the network device is one of a distributed unit (DU) device, a centralized unit control plane (CU-CP) device, a centralized unit user plane (CU- UP) device, or a next generation Node B (gNB) of the RAN (Parker Pa. [0100]) [The gNBs 308/310 and the NG-eNBs 312/314 can be communicatively coupled to the UE 302 via a wireless connection.]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Parker to the core network system of McCauley would have yield predictable results and resulted in an improved system, namely, a system that would provide multi-access edge computing (MEC) based system to realize network slicing with distributed ledger (e.g., blockchain) traceability for an informed supply chain (Parker Pa. [0002])
As to claims 9-16, claims 9-16 recite the claimed that contain respectively similar limitations as claims 1-8; therefore, they are rejected under the same rationale.

As to claim 17, claim 17 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain similar limitations as claim 4; therefore, it is rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain similar limitations as claim 3; therefore, it is rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain similar limitations as claim 8; therefore, it is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491